Citation Nr: 9904285	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  96-37 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date prior November 7, 1996, 
for a grant of service connection for the residuals of a 
prostatectomy secondary to prostate cancer.  

2.  Entitlement to service connection for a skin disorder as 
secondary to exposure to Agent Orange (AO) exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel



INTRODUCTION

The veteran had over twenty years of active service from 
November 1950 to May 1972.  A January 1972 examination report 
of the veteran shows that he entered active service in 
May 1944 and was separated in June 1947.  This earlier period 
of service is not verified elsewhere in the record.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an October 1995 determination of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO), wherein the RO denied service connection for a 
skin disorder and prostate cancer as secondary to AO 
exposure.  In a May 1997 rating decision, the RO granted 
service connection for residuals of a prostatectomy secondary 
to prostate cancer.  The RO assigned an effective date of 
November 7, 1996, in accordance with the regulation adding 
prostate cancer to the list of presumptive diseases.  61 Fed. 
Reg. 57,586 (1996).

In a July 1997 statement on file the veteran appears to be 
raising issues of entitlement to service connection for 
additional disorders as secondary to AO exposure.  These 
issues have been neither procedurally prepared nor certified 
for appellate review and are referred to the RO for initial 
consideration.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The veteran's entitlement to increased compensation based 
upon service connection for prostate cancer arose when the 
disease was added as a presumptive disease associated with 
herbicide exposure by regulation, effective November 7, 1996.

2.  The veteran's claim for service connection for prostate 
cancer was pending at the time of promulgation of the 
liberalizing regulation.

3.  The claim of service connection for a skin disorder as 
secondary to AO exposure is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to November 7, 
1996, for a grant of service connection for the residuals of 
a prostatectomy secondary to prostate cancer have not been 
met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 1998);  38 C.F.R. 
§§ 3.114(a), 3.400 (1998).

2.  The claim for service connection a skin disorder as 
secondary to AO exposure is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an effective date 
prior to November 7, 1996, for a grant of 
service connection for the residuals of a 
prostatectomy secondary to prostate 
cancer.

Factual Background

The veteran filed a claim for service connection for prostate 
cancer secondary to his service in Vietnam and AO exposure in 
October 1994. 

Previously of record, an inpatient treatment report from 
Madigan Army Medical Center shows that a biopsy of the 
prostate revealed moderately differentiated prostatic 
adenocarcinoma.  A January 1987 letter from the veteran's 
private physician shows that the veteran underwent a radical 
retropubic prostatectomy in January 1987 for adenocarcinoma 
of the prostate.  




The RO denied the veteran's claim for service connection for 
prostate cancer in an August 1995 rating decision.  The RO 
noted that prostate cancer was not a disease recognized by VA 
as positively associated with AO exposure.  The veteran 
appealed this determination in August 1995.  

In a May 1997 rating decision, the RO granted service 
connection for the residuals of the prostatectomy secondary 
to prostate cancer in response to the November 1996 
regulation establishing prostate cancer as a presumptive 
disease with respect to herbicide exposure.  The rating 
decision further shows that the residuals of the 
prostatectomy were evaluated in combination with the 
residuals of a transurethral resection of the prostate for 
which service connection had been previously established.

Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(1998).  The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (1998). 

The effective date of an evaluation and award of compensation 
will be the day following separation from service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.400 (1998).  

However, 38 U.S.C.A. § 5110(g) provides an exception to 
§ 5110(a) in cases where service connection was granted 
pursuant to a liberalizing law:

Subject to the provisions of section 
5101 of this title, where compensation, 
dependency and indemnity compensation, 
or pension is awarded or increased 
pursuant to any Act or administrative 
issue, the effective date of such award 
or increase shall be fixed in accordance 
with the facts found but shall not be 
earlier than the effective date of the 
Act or administrative issue.  In no 
event shall such award or increase be 
retroactive for more than one year from 
the date of application therefor or the 
date of administrative determination of 
entitlement, whichever is earlier.  
38 U.S.C.A. § 5110(g).  

The implementing regulation provides:

Where pension, compensation, or 
dependency and indemnity compensation is 
awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA 
issue approved by the Secretary or by 
the Secretary's direction, the effective 
date of such award or increase shall be 
fixed in accordance with the facts 
found, but shall not be earlier than the 
effective date of the act or 
administrative issue.  In order to be 
eligible for a retroactive payment under 
the provisions of this paragraph the 
evidence must show that the claimant met 
all eligibility criteria for the 
liberalized benefit on the effective 
date of the liberalizing law or VA issue 
and that such eligibility existed 
continuously from that date to the date 
of claim or administrative determination 
of entitlement.  The provisions of the 
paragraph are applicable to original and 
reopened claims as well as claims for 
increase.  

(1)  If a claim is reviewed on the 
initiative of VA within 1 year from the 
effective date of the law or VA issue, 
or at the request of a claimant received 
within 1 year from that date, benefits 
may be authorized from the effective 
date of the law or VA issue.  

(2)  If a claim is reviewed on the 
initiative of VA more than 1 year after 
the effective date of the law or VA 
issue, benefits may be authorized for a 
period of 1 year prior to the date of 
administrative determination of 
entitlement.  

(3)  If a claim is reviewed at the 
request of the claimant more than 1 year 
after the effective date of the law or 
VA issue, benefits may be authorized for 
a period of 1 year prior to the date of 
receipt of such request.  38 C.F.R. 
§ 3.114(a).  

Analysis

The Board finds that an effective date prior to November 7, 
1996 is not warranted.  The veteran's claim for service 
connection for prostate cancer secondary to AO exposure was 
granted pursuant to a liberalizing regulation.  Prostate 
cancer was added to the list of diseases with a positive 
association with herbicide exposure in a regulation published 
on November 7, 1996.  61 Fed. Reg. 57,586 (codified at 
38 C.F.R. § 3.309(e)).  The regulation shows that the 
effective date of the amendment was November 7, 1996.  Id. at 
57,587. 

The veteran contends that the effective date of service 
connection for prostate cancer should be the date he filed 
his claim in October 1994.  The Board notes the general rule 
is that the effective date of an award is the date of receipt 
of claim or the date the entitlement arose, whichever is 
later.  See 38 C.F.R. § 3.400.  

With respect to the veteran's claim, however, the effective 
date is not governed by the general rule.  In cases where a 
claim is granted pursuant to a liberalizing regulation, the 
effective date "shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the act or administrative issue."  38 C.F.R. § 3.114(a).  

Notwithstanding the fact that the veteran filed his claim in 
October 1994, prior to the effective date set forth in the 
regulation, the applicable law clearly establishes that the 
effective date shall not be earlier than the effective date 
of the regulation.  The Board notes the criteria regarding 
retroactive payment of claims granted pursuant to 
liberalizing laws do not apply to the facts of this case.  
The criteria for retroactive payment of an award contemplate 
a situation where a claimant files a claim after the 
promulgation or enactment of the liberalizing law.  See McCay 
v. Brown, 9 Vet. App. 183 (1996), aff'd, 106 F.3d 1577 (Fed. 
Cir. 1997).  Here, the veteran's claim was pending at the 
time the regulation was promulgated.  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United 
States Court of Veterans Appeals (Court) held that in a case 
where the law is dispositive of the claim, it should be 
denied because of lack of legal entitlement under the law.  
The veteran has currently been granted an effective date of 
November 7, 1996, corresponding to the effective date of the 
regulation which established presumptive service connection 
for prostate cancer.  

Where VA benefits are awarded pursuant to a liberalizing law, 
the effective date shall not be earlier than the effective 
date of the act or administrative issue.  38 C.F.R. 
§ 3.114(a).  The veteran has not cited any legal authority, 
statute, regulation or Court case which would permit making 
the effective date of the award of service connection earlier 
than this date.  Hence, the law controls and not the facts.  
Moreover, an earlier effective date cannot be granted in 
absence of statutory authority.  See Shields v. Brown, 8 Vet. 
App. 351 (1995).


II.  Entitlement to service connection 
for a skin disorder as secondary to AO 
exposure.

Factual Background

The service medical records show that the veteran was seen in 
July and August 1967 for complaints of a rash on his head.  
The July 1967 report of medical examination shows an 
assessment of tinea pedis.  The examiner noted in the 
July 1967 report of medical history that the veteran had a 
scaly eruption of the feet and scalp.  Physical examination 
of the scalp in January 1972 was within normal limits and the 
veteran did not report a skin disorder in his May 1971 report 
of medical history.  The November 1972 report of medical 
examination shows a normal clinical assessment of the skin.  

Private medical records show that the veteran was treated for 
his skin complaints in April 1986 and October 1986.  The 
April 1986 report indicates assessments of stable seborrhea 
and stable tinea pedis.  The October report shows an 
assessment of benign keratosis with respect to the rash on 
the top of the head and dyshidrosis with respect to blisters 
on the dorsum of the foot.  

Outpatient treatment records show that the veteran was 
treated for fungus of the nails from March 1993 to 
October 1993.  Outpatient treatment records also show that 
the veteran was treated for seborrhea and tinea pedis in 
May 1993.  An October 1993 report shows an assessment of 
chronic tinea pedis.  A July 1994 report shows an assessment 
of seborrhea of the scalp, pruritus and tinea pedis.  A 
November 1994 report shows an assessment of controlled 
seborrhea and tinea pedis.  

The veteran reported a twenty year history of seborrhea of 
his scalp and on the back of his hands in a February 1997 VA 
examination.  On physical examination, the examiner noted 
hyper-pigmented areas on the scalp as well as the dorsum of 
his hands.  No active lesions of seborrhea were appreciated.  
The examiner diagnosed seborrhea.  

Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  An allegation of a disorder that is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The Court has articulated the requirements for a well 
grounded claim for service connection as follows: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  Where the determinant issue involves a 
question of medical diagnosis or medical causation, medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit, 5 Vet. App. at 93.  In determining whether a claim 
is well grounded, the claimant's evidentiary assertions are 
presumed true unless inherently incredible or when the fact 
asserted is beyond the competence of the person making the 
assertion.  King v. Brown, 5 Vet. App. 19, 21 (1995).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

Further, for the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id. 

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the veteran's service.  38 C.F.R. § 3.303(d); Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) ("[p]roof of 
direct service connection...entails proof that exposure during 
service caused the malady that appears many years later"); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992) ("even though 
a veteran may not have had a particular condition diagnosed 
in service, or for many years afterwards, service connection 
can still be established"); Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  The Board notes that 38 U.S.C.A. § 1154(b) only 
pertains to what may have occurred during combat in service; 
medical evidence of a nexus between the current disability 
and the disease or injury in combat is still required for a 
well-grounded claim.  Libertine v. Brown, 9 Vet. App. 521, 
524 (1996).

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309(e) will be considered to 
have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service.  38 C.F.R. 
§ 3.307(a).  




If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; porphyria cutanea tarda; respiratory 
cancers, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  The 
Board also notes that the regulations, regarding Agent Orange 
exposure, were amended in November 1996.  61 Fed. Reg. 57,586 
(1996) (providing presumptive service connection for prostate 
cancer and peripheral neuropathy) (codified at 38 C.F.R. 
§ 3.309(e)).

These diseases shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne, or other acneform disease consistent with 
chloracne, and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

A veteran who has had active service in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent containing 
dioxin, such as Agent Orange, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6).

When al the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).





When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The Board finds that the veteran's claim for a skin disorder 
secondary to his exposure to herbicides is not well grounded.  
The diseases for which there is a positive association with 
exposure to herbicide agents are limited by regulation.  See 
38 C.F.R. § 3.309(e).  The February 1997 VA examination 
diagnosed the veteran's skin disorder as seborrhea.  This 
disease is not listed among the diseases which are 
presumptively associated with herbicide exposure.  

The probative medical evidence also shows that the veteran 
has been treated for tinea pedis.  Similarly, this skin 
disorder is not a disease that is presumptively linked to 
herbicide exposure.  

Notwithstanding the fact that the veteran's skin disorders 
are not listed as presumptive diseases in the regulation, 
service connection may nonetheless be established on a direct 
basis.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Following a review of the probative medical evidence of 
record, the Board finds that the evidence of record does not 
link the veteran's current skin disorders to his inservice 
herbicide exposure. 




The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

Following a review of the evidence of record, the Board finds 
that the medical evidence does not link either seborrhea or 
tinea pedis to an injury or disease during active service.  
The board notes that the service medical records show 
treatment for skin disorders in July and August 1967.  This 
evidence, however, does not establish the third requirement 
for a well grounded claim, which requires competent evidence 
to link the inservice disease to the current disability.  

The veteran contends that his current skin disorder is linked 
to exposure to Agent Orange during service.  

The Board notes that, generally speaking, lay persons are not 
competent to offer evidence that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  Neither is the Board competent to supplement 
the record with its own unsubstantiated medical conclusions 
as to whether the veteran's current disorders are related to 
his inservice diseases.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

In the instant case, the issue of whether the veteran's 
current skin disorders are linked to inservice herbicide 
exposure involves an issue of medical causation for which 
competent medical evidence is required.  In absence of 
medical evidence establishing such causal links, the Board 
must deny the veteran's claim as not well grounded.




Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
a skin disorder as secondary to AO exposure.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground his claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

The Board finds that the RO was not under a duty to assist 
the veteran in developing facts pertinent to his claim of 
service connection for a skin disorder secondary to herbicide 
exposure prior to the submission of a well grounded claim.  
Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997).


ORDER

Entitlement to an effective date prior to November 7, 1996, 
for a grant of service connection for the residuals of a 
prostatectomy secondary to prostate cancer is denied.  

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a skin disorder as 
secondary to AO exposure, the appeal is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

